Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
2.	Applicant’s amendment filed August 8, 2022 is acknowledged. Claims 1-24, 26-34 and 37 are canceled. Claims 35, and 45-49 are amended. Claims 25, 35-36 and 38-49 are pending. Claims 39-44 are withdrawn without traverse (filed 3/4/21) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 4, 2021.
3.	Claims 25, 35-36, 38 and 45-49 are under examination in this office action.
4.	Applicant’s arguments filed on August 8, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections/Objections Withdrawn
5.	The objection to claims 45-49 is withdrawn in response to Applicant’s amendment to the claims. 
	The rejection of claims 45-49 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in response to Applicant’s amendment to the claims. 
	The rejection of claims 45-49 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form is withdrawn in response to Applicant’s amendment to the claims. 
	The rejection of claim 35 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in response to Applicant’s amendment to the claim. 
The rejection of claim 37 under 35 U.S.C. 103 as being unpatentable over Mandler et al. (US8613931) in view of Giulian et al. (J. Biol. Chem., 1998; 273:29719-29726), Roy (PhD Dissertation, Department of Chemistry, University of Calgary, Calgary, 2010), Simms (PhD Disseratation, Dalhousie University, April 2015), Cashman (US2013/0084283, published Apr 4, 2013, priority Mar 3, 2010) and Lai et al. (ECO:0000313|EMBL:KCZ50447.1) is moot because the claim is canceled.
The provisional rejection of claim 37 on the ground of nonstatutory double patenting over claims 1, 12, 15-16, 41, 52, 54, 59 and 64-75 of copending Application No. 17/011059 or claims 1, 12, 15-16, 41, 52, 54, 59 and 65-75 of copending Application No.17/006219 in view of Mandler (US8613931), Giulian (1998), Roy (2010), Simms (2015) and Cashman (US2013/0084283) is moot because the claim is canceled.

Claim Rejections/Objections Maintained
In view of the amendment filed on August 8, 2022, the following rejections are maintained.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25, 35-36, 38, 45-47 and 49 stand rejected under 35 U.S.C. 103 as being unpatentable over Mandler et al. (US8613931) in view of Giulian et al. (J. Biol. Chem., 1998; 273:29719-29726), Roy (PhD Dissertation, Department of Chemistry, University of Calgary, Calgary, 2010), Simms (PhD Disseratation, Dalhousie University, April 2015), Cashman (US2013/0084283, published Apr 4, 2013, priority Mar 3, 2010) and Lai et al. (ECO:0000313|EMBL:KCZ50447.1). The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 25, 35-36, 38, 45-47 and 49 as amended are drawn to a composition comprising a combination of two or more different immunogens, wherein the two or more immunogens are selected from i) an immunogen comprising a cyclic compound having the sequence of cyclo(CGHHQKG) (SEQ ID NO:2); ii) an immunogen comprising a cyclic compound having the sequence of cyclo(CGQKLVG) (SEQ ID NO:6); and iii) an immunogen comprising a cyclic compound having the sequence of cyclo(CGHDSGG) (SEQ ID NO:10). 
On p. 5-6 of the response, Applicant argues that Mandler teaches away from the claimed immunogens because Mandler teaches the use of mimotope, which refers to antigens that do not contain sequences of native Abeta peptide. Applicant argues that the claimed peptides consists of a 4-aa fragment of Abeta peptide (HHQK, QKLV or HDSG) flanked by CG and G for making cyclic peptides. Applicant acknowledges that Giulian teaches the effects of Abeta fragments on neurotoxic microglia, Roy teaches ligands binding the self-recognition motif of Abeta to inhibit Abeta oligomeration, Simms teaches antifibrogenic activities of non-peptide compound, Lai teaches a sequence comprising the sequence recited in instant claims, Cashman teaches immunogenic peptides and Allcock teaches different polyphosphazene polymers as adjuvant for immunization. But Applicant argues that none of Giulian, Roy, Simms, Cashman, Lai and Allcock cure the defects of Mahler.
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)),and MPEP §2141.01-2147.03, the cited references do render the claimed invention obvious because:
i. The limitation “an immunogen comprising a cyclic compound having the sequence of cyclo(CGHHQKG)(SEQ ID NO:2)” recited in independent claim 25 is not limited to an immunogen consisting of cyclo(CGHHQKG)(SEQ ID NO:2) but also encompass any cyclic peptide or polypeptide comprising the claimed sequence. The same interpretation also applies to the limitation “an immunogen comprising a cyclic compound having the sequence of cyclo(CGQKLVG) (SEQ ID NO:6) or cyclo(CGHDSGG)(SEQ ID NO:10)” recited in claim 25. 
ii. Mandler does not teach away from the claimed invention because Mandler teaches a composition comprising a combination of two or more different immunogens that contain HHQK, QKLV or HDSG, which relate to the claimed immunogens that  contain HHQK, QKLV or HDSG (see the sequence alignment;  SEQ ID NO:104:-EVHHQKL; SEQ ID NO:283:-EVHHQK-; SEQ ID NO:93:-EVHHQKLVFC-; SEQ ID NO:91:- EVHHQKC-; SEQ ID NO:102:-EFRHDSGY-; SEQ ID NO:103:-pEFRHDSGY-and SEQ ID NO:89:-DAEFRHDSGYC-; and see  col. 4, lines 40-58; col. 6, lines 22-27; col. 7, line 17-24; col. 10, line 37-col.12, line 8; col. 12, lines 9-12; col. 12, line 65-col. 13, line 1; col. 13, examples 1-2; example 3, col. 15-26; col. 135-138, claims 1-15, in particular). 
Mandler also teaches cyclic peptides having the sequences of HHQK, QKLV or HDSG by modifying or adding a cysteine at the N- and/or C-termini of the Abeta to cyclize the peptide or for binding to a carrier to improve and stabilize the conformation of the cyclic peptide and solubility of the Abeta cyclic peptides (col. 7, lines 17-24). Mandler also teaches that the cyclic compound or cyclized peptide further includes a linker and/or more functional moieties (see col. 7, line 1 to col. 8, line 50). Mandler also teaches functional moieties including a detectable tag, carrier or immunogenicity enhancing agent including BSA, KHL or a pharmaceutical composition as in claims 35-38 or in a formal of pharmaceutically acceptable salt, comprising an adjuvant including Alum or comprising pharmaceutically acceptable carrier as in claims 45-47 and 49 (see col. 7, line 1-col. 8, lines 50; col. 12, lines 9-19, in particular).
The cyclized peptides comprising “-EVHHQK- (SEQ ID NO:283)” or “-EVHHQKC-(SEQ ID NO:91)”, “-EVHHQKL-(SEQ ID NO:104), “-EVHHQKLVFC-(SEQ ID NO:93) disclosed by Mandler are “a cyclic compound comprising HHQK” or “an immunogen comprising a cyclic compound comprising HHQK”. The cyclic peptides comprising “-EVHHQKLVFC-(SEQ ID NO:93)” disclosed by Mandler is “a cyclic compound comprising “QKLV” or “an immunogen comprising a cyclic compound comprising QKLV”. The cyclic peptides comprising “-EFRHDSGY-(SEQ ID NO:102)”, “-pEFRHDSGY-(SEQ ID NO:103)” or “-DAEFRHDSGYC- (SEQ ID NO: 89)” disclosed by Mandler are “a cyclic compound comprising HDSG” or “an immunogen comprising a cyclic compound comprising HDSG”. 
iii. The difference between the claimed composition and Mandler is that the length of the HHQK-, QKLV- or HDSG-containing peptide and the linker of CG at the N-terminus and the linker of G at the C-terminus: HHQK (aa 13-16 of Abeta1-42)+CG at N-terminus and G at the C-terminus, QKLV (aa 15-18 of Abeta1-42)+CG at N-terminus and G at the C-terminus) or HDSG (aa 6-9 of Abeta1-42)+CG at N-terminus and G at the C-terminus).
iv. Applicant cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Giulian, Roy, Simms and Cashman (US2013/0084283) and Lai are cited to support adding a linker of CG at the N-terminus of and a linker of G at the C-terminus of HHQK, QKLV or HDSG to generate the claimed cyclic compounds.
While Mandler does not teach that the claimed cyclic compound having the sequence of cyclo(CGHHQKG) (SEQ ID NO:2) (HHQK (aa 13-16 of Abeta1-42)+CG at N-terminus and G at the C-terminus), cyclo(CGQKLVG) (SEQ ID NO:6) (QKLV (aa 15-18 of Abeta1-42)+CG at N-terminus and G at the C-terminus) or cyclo(CGHDSGG) (SEQ ID NO:10) (HDSG (aa 6-9 of Abeta1-42)+CG at N-terminus and G at the C-terminus), Giulian, Roy, Simms and Cashman teaches these limitations and provides motivation and an expectation of success in generating the claimed cyclic compounds having the recited SEQ ID NOs: as recited in claim 25. 
	Giulian teaches that small peptides comprising residues 13-16 of Abeta (HHQK) inhibit Abeta1-42 cell binding and plaque induction of neurotoxicity, and HHQK-like agents can block plaque-induced microgliosis in AD (see p. 29719, abstract; p. 29722, table 1; p. 29723-29724). 
Roy teaches Ac-QKLV-NH2 (aa15-18), Ac-QKLVFF (aa 15-20) can bind to Abeta and inhibit Abeta fibrilization (p. 20-21; p. 79-80, tables 3.1-3.2). 
Simms teaches that an QKLV-containing peptide: Ac-QKLVFF-NH2, a HDSG-containing peptide: Abeta 1-10 (DAFFRHDSGY) and a HHQK-containing peptide: Abeta 12-21 (VHHQKVLFFA) can inhibit fibril Abeta formation (see o, 29m p. 132, Table 5.1).
Cashman teaches making a cyclic peptide derived from Abeta by including CG disulfide linkage, CG, GC or adding G to the Abeta immunogenic peptide to make cyclic constrained configuration or for conjugation to PEG at the N- or C-terminus  or other carriers or adjuvants, or via a linker comprising GC, CG, GCG or CGC (see paragraphs [0067]-[0069]; [0078]-[0079]; [0094]; [0130]; [0147]-[0150], example 2). 
Lai teaches an isolated peptide comprising the sequence of instant SEQ ID NO: 6 comprising aa 15-18 of Abeta1-42 plus CG at N-terminus and G at the C-terminus (see the sequence alignment below).
A person of ordinary skill in the art would have recognized that applying the known effects and  the known sequences of the HHQK, QKLV or HDSG-containing peptides, and the known technique of adding a linker of CG at N-terminus and a linker of G at the C-terminus to an Abeta peptide to generate a cyclic peptide for an Abeta immunogenic peptide disclosed by Giulian, Roy, Simms, Cashman and Lai to the Mandler’s immunogens and compositions would have yielded the predictable result of inducing an anti-Abeta oligomer immune response or generating anti-Abeta oligomer antibodies, and resulted in an improved product of immunogens for anti-Abeta oligomer immune response and effects. Adding a linker of CG at N-terminus and a linker of G at the C-terminus to an Abeta peptide to generate a cyclic peptide for an Abeta immunogenic peptide disclosed by Giulian, Roy, Simms, Cashman and Lai to the HHQK, QKLV or HDSG-containing peptides or Mandler’s immunogens and compositions would induce anti-Abeta oligomer immune response and generation of anti-Abeta oligomer antibodies, and increase patient’s satisfaction with recommended treatment regimens.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to combine the teachings of Giulian, Roy, Simms, Cashman and Lai with the teaching of Mandler to make the claimed cyclic compound comprising an Abeta peptide of HHQK, QKLV or HDSG and plus CG at N-terminus and G at the C-terminus to arrive the claimed cyclic compound having the recited SEQ ID NOs: 2, 6  and 10 with an expectation of success because Mandler teaches the claimed composition comprising a cyclic peptide comprising a sequence comprising HHQK, QKLV or HDSG or in combination as an immunogen and also teaches modifying cyclic peptides comprising a sequence comprising HHQK, QKLV or HDSG by adding a cysteine at the N- and/or C-termini of the Abeta to cyclize the peptide or for binding to a carrier to improve and stabilize the conformation of the cyclic peptide and solubility of the Abeta cyclic peptides, while Giulian, Roy and Simms teach small peptides comprising residues 13-16 of Abeta (HHQK), amino acids 15-18 of Abeta (QKLV) and amino acids 6-9 of Abeta (HDSG) inhibit formation of Abeta fibrils, and Cashman teaches making a cyclic peptide derived from Abeta by including CG disulfide linkage, CG, GC or adding G to the Abeta immunogenic peptide to make cyclic constrained configuration or for conjugation to PEG at the N- or C-terminus  or other carriers or adjuvants, or via a linker comprising GC, CG, GCG or CGC, and Lai teaches a polypeptide comprising the claimed SEQ ID NO:6: -CGQKLVG-. 
In this combination, both Mandler’s composition comprising the claimed cycle peptides, and Giulian, Roy, Simms, Cashman and Lai’s composition comprising a cycle Abeta peptide  are performing the same functions they would if they were separate. The person of ordinary skill in the art would have found it obvious to combine the elements because ordinarily skilled artisans would have recognized the reasons for applying Mandler’s composition using Giulian, Roy, Simms, Cashman and Lai’s composition and Cashman’s linker comprising CG disulfide linkage, CG, GC or adding Glycine to the Abeta immunogenic peptide to make cyclic constrained configuration or for conjugation to PEG at the N- or C-terminus  or other carriers or adjuvants, or via a linker comprising GC, CG, GCG or CGC used to make an Abeta cyclic peptide, and would have known how to do so. The person of ordinary skill in the art would further have predicted that the combination would generate an cyclic Abeta immunogenic peptide because Mandler teaches the claimed composition comprising a cyclic peptide comprising a sequence comprising HHQK, QKLV or HDSG or in combination as an immunogen and also teaches modifying cyclic peptides comprising a sequence comprising HHQK, QKLV or HDSG by adding a cysteine at the N- and/or C-termini of the Abeta to cyclize the peptide or for binding to a carrier to improve and stabilize the conformation of the cyclic peptide and solubility of the Abeta cyclic peptides, while Giulian, Roy and Simms teach small peptides comprising residues 13-16 of Abeta (HHQK), amino acids 15-18 of Abeta (QKLV) and amino acids 6-9 of Abeta (HDSG) inhibit formation of Abeta fibrils, and Cashman teaches making a cyclic peptide derived from Abeta by including CG disulfide linkage, CG, GC or adding Glycine to the Abeta immunogenic peptide to make cyclic constrained configuration or for conjugation to PEG at the N- or C-terminus  or other carriers or adjuvants, or via a linker comprising GC, CG, GCG or CGC, and Lai teaches a polypeptide comprising the claimed SEQ ID NO:6: -CGQKLVG-.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known effects and the known sequences of the HHQK, QKLV or HDSG-containing peptides, and the known technique of adding a linker of CG at N-terminus and a linker of G at the C-terminus to an Abeta peptide to generate a cyclic peptide for an Abeta immunogenic peptide disclosed by Giulian, Roy, Simms, Cashman and Lai to the Mandler’s immunogens and compositions to induce an anti-Abeta oligomer immune response or generate anti-Abeta oligomer antibodies, and yield the predictable result of immunogens for anti-Abeta oligomer immune response and effects. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07. 
Accordingly, the rejection of claims 25, 35-36, 38, 45-47 and 49 under 35 U.S.C. 103 as being unpatentable over Mandler in view of Giulian, Roy, Simms, Cashman and Lai is maintained. 

7.	Claim 48 stands rejected under 35 U.S.C. 103 as being unpatentable over Mandler et al. (US8613931) in view of Giulian (1998), Roy (2010), Simms (2015), Cashman (US2013/0084283) and Lai (2013) as applied to claims 25, 35-38, 45-47 and 49 above, and further in view of Allcock et al. (US5562909). The rejection is maintained for the reasons made of record and the reasons set forth below.
	On p. 6 of the response, Applicant acknowledges that Allcock teaches different polyphosphazene polymers as adjuvant for immunization but Applicant argues that Allcock does not cure the defects of the cited references.
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)),and MPEP §2141.01-2147.03, the cited references do render the claimed invention obvious because:
	i. For the reasons set forth above, Mandler, Giulian, Roy, Simms, Cashman and Lai do teach the invention recited in claims 25, 35-36, 38, 45-47 and 49. 
	ii. Applicant cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Allcock is cited to support the limitation “adjuvant comprising polyphosphazene” recited in claim 48.
While Mandler, Giulian, Roy, Simms, Cashman and Lai do not teach that the adjuvant comprises polyphosphazene as in claim 48, Allcock teaches this limitation and provides motivation and an expectation of success in using the adjuvant comprising polyphosphazene in the claimed composition.
Allcock teaches different polyphosphazene polymers as adjuvant for immunization (see col. 5-8, col. 14, claims 1-6) and the use of biodegradable, water-soluble polyphosphazene as an adjuvant, which provides benefits of biodegradable, minimal toxicity and slow release of the antigen-polymer to the site (col.1, line 66 to col. 2, line 25; col.7-8).
A person of ordinary skill in the art would have recognized that applying the known polyphosphazene as an adjuvant and the known technique disclosed by Allocock to the composition of Mandler, Giulian, Roy, Simms, Cashman and Lai would have yielded the predictable result of inducing an anti-Abeta oligomer immune response or generating anti-Abeta oligomer antibodies, and resulted in an improved product of immunogens for anti-Abeta oligomer immune response and effects. The use of biodegradable, water-soluble polyphosphazene as an adjuvant  to the HHQK, QKLV or HDSG-containing peptides or Mandler’s immunogens and compositions would provide benefits of biodegradable, minimal toxicity and slow release of the antigen-polymer to the site to induce anti-Abeta oligomer immune response and generation of anti-Abeta oligomer antibodies, and increase patient’s satisfaction with recommended treatment regimens.  
  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known known polyphosphazene as an adjuvant and the known technique disclosed by Allocock to the composition of Mandler, Giulian, Roy, Simms, Cashman and Lai to provide better an anti-Abeta oligomer immune response or generate anti-Abeta oligomer antibodies, and yield the predictable result of inducing an anti-Abeta oligomer immune response or generating anti-Abeta oligomer antibodies, and resulted in an improved product of immunogens for anti-Abeta oligomer immune response and effects. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.
Accordingly, the rejection of claim 48 under 35 U.S.C. 103 as being unpatentable over Mandler in view of Giulian, Roy, Simms, Cashman, Lai and Allcock is maintained.

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 25, 35-36, 38 and 45-49 stand provisionally rejected on the ground of nonstatutory double patenting over claims 1, 12, 15-16, 41, 59, 64-72 and 76-84 of copending Application No. 17/011059 or claims 1, 12, 15-16, 41, 52, 54, 59 and 65-75 of copending Application No.17/006219 or claims 1, 12, 15-16, 41-42, 52, 54 and 64-72 of  copending Application No. 17/014425 in view of Mandler (US8613931), Giulian (1998), Roy (2010), Simms (2015) and Cashman (US2013/0084283). The rejection is maintained for the reasons made of record and the reasons set forth below.
On p. 7 of the response, Applicant requests the rejection be held in abeyance until allowable claims are indicated.
Applicant’s arguments have been fully considered but they are not persuasive. 
The cyclic compounds comprising HHQK plus linker recited in the claims of copending Application No. 17/011059 or the cyclic compounds comprising QKLV plus a linker including GC and/or C or SEQ ID NO:3 (CGQKLVG) recited in the claims of copending Application No.17006219 or the cyclic compounds comprising HDSG plus linker recited in the claims of copending Application No. 17/014425 anticipate the claimed cyclic compound and the claimed immunogens (instant SEQ ID NO: 2 or 6 or 10), and are within the claimed composition comprising two or more immunogens comprising the claimed cyclic compound. 
While the claims of Application No.17/011059 or 17/006219 or 17/014425 do not recite two or more different immunogens in combination as in independent claim 25, Mandler, Giulian, Roy, Simms and Cashman teach these limitations and provide motivation and an expectation of success in arriving the claimed composition comprising two or more different immunogens in combination as in independent claim 25 for the reasons set forth above under the 103 rejection. 
Accordingly, the provisional rejection of claims 25, 35-36, 38 and 45-49 under obviousness double patenting as being unpatentable over claims 1, 12, 15-16, 41, 59, 64-72 and 76-84 of copending Application No. 17/011059, or claims 1, 12, 15-16, 41, 52, 54, 59 and 65-75 of copending Application No.17/006219, or claims 1, 12, 15-16, 41-42, 52, 54, 64-72 of  copending Application No. 17/014425  in view of Mandler, Giulian, Roy, Simms and Cashman is maintained of record until a terminal disclaimer is filed. 


Conclusion

9.	NO CLAIM IS ALLOWED.



Abeta 1-42				1 DAEFRHDSGYEVHHQKLVFFAEDVGSNKGAIIGLMVGGVVIA 42
SEQ ID NO:2 (aa13-16 of Abeta1-42)	1 ----------CGHHQKG-------------------------  7

Abeta 1-42				1 DAEFRHDSGYEVHHQKLVFFAEDVGSNKGAIIGLMVGGVVIA 42
SEQ ID NO:6 (aa15-18 of Abeta1-42)	1 ------------CGQKLVG-----------------------  7

Abeta 1-42				1 DAEFRHDSGYEVHHQKLVFFAEDVGSNKGAIIGLMVGGVVIA 42
SEQ ID NO:10 (aa6-9 of Abeta1-42)	1 ---CGHDSGG--------------------------------  7

SEQ ID NO:6
Lai et al. cited under 103 rejection teaches the claimed SEQ ID NO:6 (see the sequence alignment below).
A0A062TWP5_9PROT
ID   A0A062TWP5_9PROT        Unreviewed;       483 AA.
AC   A0A062TWP5;
DT   03-SEP-2014, integrated into UniProtKB/TrEMBL.
DT   03-SEP-2014, sequence version 1.
DT   07-APR-2021, entry version 26.
DE   SubName: Full=Uncharacterized protein {ECO:0000313|EMBL:KCZ50447.1};
GN   ORFNames=HY2_13920 {ECO:0000313|EMBL:KCZ50447.1};
OS   Hyphomonas pacifica.
OC   Bacteria; Proteobacteria; Alphaproteobacteria; Hyphomonadales;
OC   Hyphomonadaceae; Hyphomonas.
OX   NCBI_TaxID=1280941 {ECO:0000313|EMBL:KCZ50447.1, ECO:0000313|Proteomes:UP000027006};
RN   [1] {ECO:0000313|Proteomes:UP000027006}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=T16B2 {ECO:0000313|Proteomes:UP000027006};
RA   Lai Q., Shao Z.;
RT   "Hyphomonas sp. T16B2 Genome Sequencing.";
RL   Submitted (APR-2013) to the EMBL/GenBank/DDBJ databases.
RN   [2] {ECO:0000313|EMBL:KCZ50447.1, ECO:0000313|Proteomes:UP000027006}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=T16B2 {ECO:0000313|EMBL:KCZ50447.1,
RC   ECO:0000313|Proteomes:UP000027006};
RX   PubMed=27255138; DOI=10.1007/s10482-016-0712-7;
RA   Li X., Li C., Lai Q., Li G., Sun F., Shao Z.;
RT   "Hyphomonas pacifica sp. nov., isolated from deep sea of the Pacific
RT   Ocean.";
RL   Antonie Van Leeuwenhoek 109:1111-1119(2016).
CC   -!- COFACTOR:
CC       Name=pyridoxal 5'-phosphate; Xref=ChEBI:CHEBI:597326;
CC         Evidence={ECO:0000256|ARBA:ARBA00001933,
CC         ECO:0000256|PIRSR:PIRSR602129-50, ECO:0000256|RuleBase:RU000382};
CC   -!- SIMILARITY: Belongs to the group II decarboxylase family.
CC       {ECO:0000256|ARBA:ARBA00009533, ECO:0000256|RuleBase:RU000382}.
CC   -!- CAUTION: The sequence shown here is derived from an EMBL/GenBank/DDBJ
CC       whole genome shotgun (WGS) entry which is preliminary data.
CC       {ECO:0000313|EMBL:KCZ50447.1}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; AWFA01000026; KCZ50447.1; -; Genomic_DNA.
DR   RefSeq; WP_034827117.1; NZ_AWFB01000028.1.
DR   STRING; 1280941.HY2_13920; -.
DR   EnsemblBacteria; KCZ50447; KCZ50447; HY2_13920.
DR   PATRIC; fig|1280941.3.peg.1973; -.
DR   eggNOG; COG0076; Bacteria.
DR   Proteomes; UP000027006; Unassembled WGS sequence.
DR   GO; GO:0016831; F:carboxy-lyase activity; IEA:UniProtKB-KW.
DR   GO; GO:0030170; F:pyridoxal phosphate binding; IEA:InterPro.
DR   GO; GO:0006520; P:cellular amino acid metabolic process; IEA:InterPro.
DR   Gene3D; 3.40.640.10; -; 1.
DR   InterPro; IPR010977; Aromatic_deC.
DR   InterPro; IPR002129; PyrdxlP-dep_de-COase.
DR   InterPro; IPR015424; PyrdxlP-dep_Trfase.
DR   InterPro; IPR015421; PyrdxlP-dep_Trfase_major.
DR   InterPro; IPR021115; Pyridoxal-P_BS.
DR   Pfam; PF00282; Pyridoxal_deC; 1.
DR   PRINTS; PR00800; YHDCRBOXLASE.
DR   SUPFAM; SSF53383; SSF53383; 1.
DR   PROSITE; PS00392; DDC_GAD_HDC_YDC; 1.
PE   3: Inferred from homology;
KW   Decarboxylase {ECO:0000256|ARBA:ARBA00022793};
KW   Lyase {ECO:0000256|ARBA:ARBA00023239, ECO:0000256|RuleBase:RU000382};
KW   Pyridoxal phosphate {ECO:0000256|PIRSR:PIRSR602129-50,
KW   ECO:0000256|RuleBase:RU000382};
KW   Reference proteome {ECO:0000313|Proteomes:UP000027006}.
FT   MOD_RES         301
FT                   /note="N6-(pyridoxal phosphate)lysine"
FT                   /evidence="ECO:0000256|PIRSR:PIRSR602129-50"
SQ   SEQUENCE   483 AA;  52898 MW;  A9A3C2889528659A CRC64;

  Query Match             100.0%;  Score 39;  DB 146;  Length 483;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGQKLVG 7
              |||||||
Db        174 CGQKLVG 180

10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
December 5, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649